USDC IN/ND case 3:20-cv-00924-RLM-MGG document 6 filed 12/07/20 page 1 of 4


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 BRANDON VEST,

             Plaintiff,

                      v.                    CAUSE NO. 3:20-CV-924-RLM-MGG

 TONY GARCIA, et al.,

             Defendants.

                                OPINION AND ORDER

      Brandon Vest, a prisoner without a lawyer, filed a complaint under 42

U.S.C. § 1983. (ECF 1.) The court must review the merits of a prisoner complaint

and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. 28 U.S.C. § 1915A. A filing by an unrepresented party

“is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted).

      Mr. Vest alleges that he was released from segregation at Westville

Correctional Facility on March 27, 2020. Officer Tony Garcia came to escort him

to his new cell. Mr. Vest asked Officer Garcia if he was returning to the protective

custody unit in “Dorm 1.” Officer Garcia replied, “No, G.S.C. side 10 dorm.” Mr.

Vest complained that he needed to be placed in protective custody and was “in

fear for [his] life.” Officer Garcia allegedly responded by yanking him out of the
USDC IN/ND case 3:20-cv-00924-RLM-MGG document 6 filed 12/07/20 page 2 of 4


cell and slamming him face first onto the concrete floor while he was handcuffed,

causing him to strike and injure his knee. Mr. Vest was then physically dragged

to his cell in Dorm 10. Mr. Vest met with his counselor, Amber Vckov, a few days

later to complain about the incident. He told her he wanted to be placed back in

Dorm 1 and that he hadn’t signed a protective custody waiver. He claims he was

still in Dorm 10 as of the filing of the complaint in October 2020.

      Mr. Vest first asserts an excessive force claim against Officer Garcia. The

“core requirement” for an excessive force claim is that the defendant “used force

not in a good-faith effort to maintain or restore discipline, but maliciously and

sadistically to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir.

2009) (citation omitted). Several factors guide the inquiry of whether an officer’s

use of force was legitimate or malicious, including the need for an application of

force, the amount of force used, and the extent of the injury suffered by the

prisoner. Id. Giving Mr. Vest the inferences to which he is entitled at this stage,

he alleges that Officer Garcia used more force than was necessary in moving him

to his new cell, thereby causing him injury. He has alleged enough to proceed

further against this defendant.

      Mr. Vest also appears to assert a claim related to the denial of his request

for protective custody. He sues Ms. VcKov, as well as T. Cornett, an internal

affairs investigator, and Ken Watts, the “director” of the unit in Dorm 10 where

Mr. Vest is currently housed. Under the Eighth Amendment, correctional officials

have a constitutional duty to protect inmates from violence in certain

circumstance. Grieveson v. Anderson, 538 F.3d 763, 777 (7th Cir. 2008). But



                                        2
USDC IN/ND case 3:20-cv-00924-RLM-MGG document 6 filed 12/07/20 page 3 of 4


“prisons are dangerous places. Inmates get there by violent acts, and many

prisoners have a propensity to commit more.” Id. (citation omitted). Therefore, a

failure-to-protect claim can’t be predicated “merely on knowledge of general risks

of violence in a detention facility.” Brown v. Budz, 398 F.3d 904, 913 (7th Cir.

2005). Additionally, “the fact that an inmate sought and was denied protective

custody is not dispositive of the fact that prison officials were therefore

deliberately indifferent to his safety.” Lewis v. Richards, 107 F.3d 549, 553 (7th

Cir. 1997). Instead, the plaintiff must establish that “the defendant had actual

knowledge of an impending harm easily preventable, so that a conscious,

culpable refusal to prevent the harm can be inferred from the defendant’s failure

to prevent it.” Santiago v. Wells, 599 F.3d 749, 756 (7th Cir. 2010). Merely telling

a defendant that the inmate is “afraid for his life” or “want[s] to be transferred”

is insufficient to give the defendant actual notice of an impending harm.

Klebanowski v. Sheahan, 540 F.3d 633, 639-640 (7th Cir. 2008).

      Mr. Vest’s complaint doesn’t explain why Mr. Vest needed protective

custody in March 2020 or describe any specific threats to his safety. Nor does

he describe any threatening or harmful incidents that have occurred after his

transfer to Dorm 10, even though he was there for seven months as of the date

the complaint was filed. His general statements to Ms. VcKov expressing a desire

to be moved don’t, by themselves, give rise to a failure-to-protect claim. It is also

unclear from the complaint that it was Ms. VcKov who denied his request for

protective custody as his allegations pertaining to her are very brief. Defendants

Watts and Cornett aren’t mentioned in the narrative section of the complaint,



                                         3
USDC IN/ND case 3:20-cv-00924-RLM-MGG document 6 filed 12/07/20 page 4 of 4


and there’s no basis to infer a plausible deliberate indifference claim against

these defendants.

      For the reasons, the court:

      (1) GRANTS the plaintiff leave to proceed against Officer Tony Garcia in his

personal capacity on a claim for monetary damages for using excessive force

against him in violation of the Eighth Amendment when moving him to Dorm 10

in March 2020;

      (2) DISMISSES all other claims;

      (3) DISMISSES Ken Watts, T. Cornett, and Amber VcKov as defendants;

      (4) DIRECTS the clerk to request a Waiver of Service from (and if necessary,

the United States Marshals Service to serve process on) Officer Tony Garcia and

to send him a copy of this order and the complaint (ECF 1) pursuant to 28 U.S.C.

§ 1915(d);

       (5) ORDERS the Indiana Department of Correction to provide the United

States Marshal Service with the full name, date of birth, social security number,

last employment date, work location, and last known home address of any

defendant who does not waive service;

       (6) ORDERS Officer Garcia to respond, as provided for in the Federal

Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claim for which

the plaintiff has been granted leave to proceed in this screening order.

      SO ORDERED on December 7, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT



                                        4
